Citation Nr: 0405513	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from October 1966 to October 
1969.  

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2003, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  In that decision, the Board 
reopened a previously denied claim of entitlement to service 
connection for left ear hearing loss, but denied the claim on 
the merits.

The appellant sought review of the Board's decision before 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
order dated in August 2003 and pursuant to a joint motion for 
remand filed by the parties, the Court vacated and remanded 
the Board's decision to the extent that it had denied service 
connection, and remanded the appellant's claim.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

This matter was remanded by the Court to enable VA to comply 
with its ruling in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), implementing the provisions of the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Under the statute, upon 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  As part of that notice, VA shall 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A § 5103(a).  

It is the latter portion of the statutory provision - that of 
advisement to the appellant as to the allocation of 
responsibility for obtaining substantiating evidence, that 
forms the central basis of the Court's remand.  Accordingly, 
this matter is remanded to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  After the appellant's receipt of 
the appellant's response to such 
advisement, the RO may undertake any 
appropriate VA medical examinations.   

2.  Following such development, the RO 
should review and readjudicate the claim.  
If any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

